December 3, 1971

Hon. Louis L. Ncpaniels               ~Opinion No.M-1010
Executive Director
Texas Water Rights Commissi,on        Re:  Whether the Rio Grande
Sam Houston State Office Bldg.            ~Compact Commission can
Austin, Texas                              pay a new employee as
                                           a Hydrologist I, (Group
                                           17, Step,1) an annual
                                           salary of $11,616.00
                                        ; when .ttie'Commissioner
                                           of the Rio Grande Corn-~
                                           pact is receiving an
Dear   Mr. McDaniels:                      annual salary of $6,000.00
     You have.requested ou~ropinion as to whether the Rio
Grande Compact Commission can pay a new employee as a Hydsolo-
tiet I, (Group 17, Step l).an annual salary of $11,616.00
or other rate deemed bomparable, when the Rio Grande Compact
Commissioner,by law can only receive $6,000;00 per year.
       We assume that your inquiry relates to a person who
will be a full-time state enbineer, rather than an indepen-
dent contractor, although this isnot controlling; your
letter   60 states.  This new position must be comparable to
the job classification act. ,GeneralAppropriation Act, Pages
V-27, 28, Supplement to Senate Journal, S.B. 11, Acts 62nd
Leg., R.S., i971, as amended by S.B. 7, 1st C.S. 62nd Leg.,
1971. YOU ,also know that'you are authorized to pay less
than the amount set forth in a line item or maximum decided
upon for a comparable position. Sec. 2a, page V-32, General
Appropriation Act, supra.
      The Rio Grande Compact Commission of Texas has author,ity
.to hire an engineer or several engineers subject only to the
 existence.and conditions of appropriations therefor by the
 Texas Legislature. Section 41.007, Texas Water Code; General
 Appropriations Act for fiscal year'september 1, 1971 to
 August 31, 1972, Item 13,,page 111-155, Senate Journal, supra.
 He is not to take bids on this employment, but is to hire a




                             -4931-
Hon. Louis L. Mcbariiels,page 2.     (M-1010)


competent engineer. Art. 664-4, V.C.S. as enacted by Acts
62nd Leg., R.S., 1971, Phap. 38, p. 72, effective March 31,
1971.
          “No state agency,...shall make any con-
          tract for, or engage the professional
          services of, any licensed...registered
          engineer...selected on the basis of com-
          petitive.bids'...butshall select...such
          services on the basis of demonstrated
          competence...and at fair and reasonable
          prices ...consistent.with and not higher
          than the published recommended practices
          and fees...of the associations and do
          not exceed the maximum provided by any
          state law."
     The money is appropriated as Item 13, of the Water Rights
Commission appropriation reads (at p. 111-155):
                                      "For the year Ending
                                       August 31, 1972
     "13. To the Rio Grande Compact
          Commissioner for payment
          of salaries and other neces-
          sary'expenses ,as authorized
          by the Rio Grande Compact
          of 1938, codified as Article
          7466e--1, Vernon's Civil
          Statutes, including $12,000
          for the Commissioner's sala-
          ry                         "$51,215"
     The $46,715 appropriated for the fiscal year ending
August 31. 1973 was vetoed by the Governor. Between the
present time and until September 1, 1972, the Commissioner
for Texas on the Rio Grande Compact is the State Officer
to decide what reasonable salary shall be paid to an engineer
or other experts he employs, and his decision is subject
only to the laws of Texas relating to appropriated moneys.
The,salary appropriated to the Commissioner has no relation
to this decision by the Compact Commissioner or by the Texas
Water Rights Commission as to the salary of the engineer.




                            -4932-
.

    Hon. Louis L. McDaniels, page 3.          (M-1010)


                            SUMMARY
                            ----e-w
              Item 13 of the appropriation shown at page
              III-155 of the current general appropria-
              tion act (Acts 62nd. Leg., R,S. 1971, S.B.
              11, as amended by S.B. 7, 1st C.S., same
              Leg.) may be used for the purpose of paying
              a salary to a Hydrologist I employed by the
              Rio Grande Compact Commissioner in the
              amount of $11,616.00:

                                  YoTs        very truly,




                                  Attorney General of Texas
                                         i;
    Prepared by Roger Tyler
    Assistant Attorney General
    APPROVED:
    OPINION COMMITTEE
    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman
    Robert Flowers
    John Reeves
    Charles Lind
    Max Flusche
    SAM MCDANIEL
    Staff Legal Assistant
    ALFRED WALKER
    Executive Assistant
    NOLA WHITE
    First Assistant




                                 -4933,-